Citation Nr: 0216121	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, as secondary to a service-connected disability.  

(The issue of entitlement to service connection for 
depression, claimed to be secondary to service-connected 
disability will be the topic of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to April 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision rating 
decision of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans affairs (VA).  

The veteran requested a Travel Board hearing in his VA Form 
9, dated in January and April 2001.  However, this request 
was later withdrawn in correspondence dated in December 2001.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for depression, claimed 
to be secondary to service-connected disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  

The Board notes that in a December 2001 statement, the 
veteran withdrew his claim for an automobile allowance and 
adaptive equipment and for special adaptive housing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection is currently in effect for residuals 
of left foot surgery, evaluated as 30 percent disabling.

3.  The veteran's cervical spine disability is causally 
related to his service-connected left foot disability.  


CONCLUSION OF LAW
The veteran's cervical spine disability is proximately due to 
or the result of his service-connected left foot disability.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
October 2000 rating decision, the November 2000 statement of 
the case and June 2001 and December 2001 supplemental 
statements of the case.  He was told, in essence that there 
was no evidence showing that he had a cervical spine 
disability related to his military service.  The RO also 
notified him by letter dated April 2001 that he needed to 
submit medical evidence that current disability is related to 
an injury, disease or event of his active service.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in April 2001, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records.  In addition, the RO informed the 
veteran that it would assist him by providing a medical 
examination or in getting a medical opinion.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the 
appropriate VA medical facilities, and his private medical 
records from Georgia Baptist Medical Center and Emory Clinic.  
In addition, the RO scheduled medical examinations and 
requested medical opinions in connection with the veteran's 
claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
established for disability that is proximately due to or the 
result of service-connected disability.  
38 C.F.R. § 3.310(a).  

Service connection has been established for residuals of a 
low back injury, currently evaluated as 40 percent disabling; 
for residuals of left foot surgery, currently evaluated as 30 
percent disabling; for residuals of injury to the right ring 
finger, postoperative, evaluated as 10 percent disabling; for 
residuals of a fracture of the left little finger, evaluated 
as 10 percent; and for residuals of cutaneous nerve 
dissection of the left foot, currently evaluated as 10 
percent disabling.  

The veteran contends that he has a cervical spine injury as a 
result of a fall that occurred in December 1993.  He reports 
that as a result of his service-connected foot disability, he 
fell down a flight of stairs and sustained various injuries, 
including injury to his neck.  As the veteran explains in a 
December 2001 letter, he had undergone foot surgery in August 
1993, prior to the accident described above.  At the time of 
the accident, he was using Canadian Crutches and using a 
special type of shoe on his service-connected foot.  The 
injury took place while the veteran was conducting a guided 
tour as he worked for the National Park Service.  

Records compiled by the National Parks Service as well as 
those associated with the veteran's Workman's Compensation 
claim show that he was treated initially at Georgia Baptist 
Medical Center and was later treated at Emory Clinic.  These 
records show that on December 20, 1993, the veteran was 
treated for left ankle, lower back, right hand injuries as a 
result of a fall down some stairs.  Records from these 
facilities fail to indicate that the December 1993 injury 
involved the veteran's neck.  

The first documented evidence of neck complaints are noted in 
addition to back complaints are recorded in an October 1994 
report from Emory Clinic.  There was no indication of 
traumatic injury to the neck.  The veteran was found to have 
mechanical low back and neck pain.  

The report of VA radiographic studies accomplished in 
November 1996 shows that views of the cervical spine revealed 
mild disc space narrowing at the C4-5 and C5-6 levels.  In 
addition, there was mild osteophytic encroachment of the left 
sided intervertebral foramen at the same levels.

The report of September 1998 private treatment from Choice 
Care Occupational Medicine and Rehabilitation shows that the 
veteran suffered another fall in down some stairs in 
September 1998 when he passed out while at work.  Medical 
evaluation conducted subsequently shows that the veteran 
reported complaints including discomfort in the neck.  
Findings on X-ray examination accomplished at that time were 
consistent with those shown on previous X-rays.  Hypertrophic 
degenerative disc disease was noted at C4-5 and to a lesser 
extent at C5-6 with osteophytic encroachment into the left 
side neural foramina at both levels.  There were also 
indications of paraspinal muscle spasms.  

The veteran underwent a VA examination in April 2001.  At 
that time, the veteran's claims folder was reviewed.  The 
examiner noted that the veteran's cervical spine series 
showed there was disc space narrowing at C3-4, C4-5 and C5-6 
with small marginal osteophytes compatible with chronic 
degenerative disc disease.  Small hypertrophic spurs 
projected into the neural foramina bilaterally at these 
levels particularly on the left at the C4-5 level.  In 
addition, the examiner noted that the veteran's claims folder 
had been reviewed.  Reference was made to the December 1993 
fall associated with loss of sensation in the service-
connected left foot, that followed foot surgery in August of 
that year.  In addition it was noted that although the low 
back disability had been associated with this accident, there 
was no reference to cervical spine injury or treatment.  On 
these bases, the examiner opined:  

"However, the degree of degenerative 
disc disease in the neck noted at the 
time of this examination is somewhat 
unusual for a patient of this age.  
Giving (sic) the veteran's history, it 
his therefore most likely than not that 
is current C-spine condition is due to 
the fall(s) he suffered as a result of 
his left foot.  

This opinion is credible as it was based on a review of the 
record.  Although the examiner seems to have overlooked the 
treatment for neck pain to which private treatment records 
made reference in 1994 and radiographic evidence of 
degenerative disc disease in 1996, these omissions, however 
do not detract from the medical opinion, but bolster it.  On 
these bases, the Board finds that the positive and negative 
evidence in this case is in relative equipoise.  
Consequently, the benefit of the doubt is resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule must be applied only when 
the evidence is in relative equipoise).  


ORDER

Service connection for a cervical spine disability, as 
secondary to service-connected left foot disability is 
granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

